Citation Nr: 1434559	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease prior to December 21, 2010 and after April 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, J.L., J.F., B.A., and G.A.



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the interest of clarity, the Board will address the procedural posture of the matter presently on appeal.  The November 2010 rating decision granted service connection for coronary artery disease and assigned a 10 percent rating effective July 20, 2009.  In a December 2010 statement, the Veteran provided the RO with additional information and treatment records related to his coronary artery disease.  The RO deemed the December 2010 submission a new application for increase and issued another rating decision in September 2011.  The Veteran perfected appellate review of the September 2011 rating action.  However, while neither the December 2010 statement and treatment records were a notice of disagreement (NOD) with the November 2010 rating decision, the Board concludes the submissions constituted new and material evidence received by VA prior to the expiration of the applicable appellate period of determination (e.g., within one year), requiring any subsequent adjudication relate back to the November 2010 determination, and preventing the determination from becoming final.  See 38 C.F.R. § 3.156(b) (2013).  Thus, the November 2010 rating action is the proper determination on appeal.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain any existing, but outstanding treatment records with respect to the Veteran's claim for an increased initial rating for coronary artery disease.  The Veteran's wife testified that the Veteran was treated by Dr. Todd Lindley at the Heart Hospital after he passed out and stopped breathing in April 2014.  She also testified that the Veteran continues to receive treatment from VA clinics.  Treatment records related to the Veteran's April 2014 treatment at the Heart Hospital and ongoing VA treatment records since April 2012 are not of record.

VA's duty to assist the Veteran with his claim includes obtaining records of his relevant medical treatment.  Moreover VA has a duty to make reasonable efforts to obtain relevant records, including private records that he adequately identifies, and to notify him of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(1), (c)(2).  Because any record of treatment for a heart disability may be pertinent to the Veteran's claim for increase, the VA must obtain these additional records and if they do not exist or no longer exist, must make an express declaration confirming that further attempts to obtain these records would be futile.  The Veteran also has to be appropriately notified.  38 C.F.R. § 3.159(e)(1).

The evidence of record also raises the issue of entitlement to TDIU.  As such, this claim is properly before the Board as it is part and parcel with the above-captioned initial increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the initial rating claim, but was not addressed by the RO, the claim is remanded to the RO.  A remand will allow the RO to provide proper notice regarding the issue, complete development including a VA medical opinion on the matter, and consider the merits of the claim in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from the Oklahoma City VA Medical Center and Lawton Outpatient Clinic from April 2012 to the present.

2.  Contact the Veteran and request authorization and consent to release information to VA for Dr. Todd Lindley (Heart Hospital), as well as any other private doctor who has treated the Veteran's disability since March 2011.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's coronary artery disease.  The Veteran should be informed that in the alternative he may obtain and submit records himself.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Provide a notice letter to the Veteran with respect to the issue of entitlement to TDIU.  Also, provide VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.

4.  Then, schedule the Veteran for a VA examination by an appropriate professional to determine the severity of the Veteran's coronary artery disease.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

5.  After the VA heart examination has been completed, forward the Veteran's claims file to an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with is education and occupational experience.  The claims file and all electronic records must be made available to the reviewer, and the reviewer must specify in the report that the claim file and electronic records have been reviewed.

In doing so, provide the reviewer with a complete list of the Veteran's service-connected disabilities.  Based on a review of the evidence of record, the reviewer must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert, preclude him from securing and following a substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his non-service connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.

6.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

